Case: 17-12946    Date Filed: 07/06/2018   Page: 1 of 8


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-12946
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:16-cr-00312-EAK-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

ISEAL DIXON,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 6, 2018)

Before MARTIN, JILL PRYOR, and BRANCH, Circuit Judges.

PER CURIAM:

      Minutes after a victim of armed robbery described his attackers to 911,

police stopped and frisked Iseal Dixon, who matched the victim’s description.
                 Case: 17-12946        Date Filed: 07/06/2018       Page: 2 of 8


Dixon had a handgun in his pocket and was eventually convicted and sentenced for

possession of a firearm by a felon, 18 U.S.C. § 922(g)(1).1 On appeal, Dixon

argues that the gun evidence should have been suppressed because the victim’s

description did not give the police reasonable suspicion to stop him, in violation of

the Fourth Amendment. Dixon also argues that his previous Florida robbery

convictions are not crimes of violence for purposes of the Sentencing Guidelines,

and that § 922(g) is unconstitutional. Because all of these arguments fail, we affirm

the district court.

                                       1. The Terry stop

       At about 10:20 p.m., a bicyclist on the Pinellas Trail was robbed by two men

who fired a gun at him. The victim called 911 and described his assailants as two

black men on foot wearing all black clothing. He told the 911 operator that he

thought he could still see his attackers down the trail under the 34th Street

overpass. This information was radioed to police officers in the area.

       At 10:28, three separate officers saw Dixon walking across 34th Street just

south of the Pinellas Trail overpass. Dixon is a black man and was wearing black

shorts but no shirt. Officer Carvin suspected that Dixon might have been involved

in the robbery and approached Dixon, asking him to stop and talk with him. Dixon


1
 “It shall be unlawful for any person . . . who has been convicted in any court, of a crime
punishable by imprisonment for a term exceeding one year . . . to . . . possess in or affecting
commerce, any firearm or ammunition.”
                                                 2
              Case: 17-12946     Date Filed: 07/06/2018    Page: 3 of 8


stopped briefly and then continued walking away. Officer Carvin grabbed Dixon’s

arm and informed him that he was going to pat him down for officer safety. Dixon

began to walk away again, so Carvin and another officer handcuffed Dixon while

they patted him down for weapons. They discovered a loaded .380 pistol in the

pocket of Dixon’s shorts. Following a records check that revealed Dixon was a

convicted felon, Dixon was arrested. But the robbery victim could not identify

Dixon as one of his attackers.

      Upon prosecution for being a felon in possession of a firearm, Dixon moved

to suppress the gun evidence as illegally obtained in violation of his Fourth

Amendment rights. A magistrate judge held a hearing in which four police officers

testified and audio recordings of the victim’s 911 call and the police radio

dispatches were played. The magistrate judge concluded that the stop of Dixon was

reasonable and recommended that the district court deny the motion to suppress,

which it did after adopting the factual findings of the magistrate judge. Dixon now

appeals that denial.

      When reviewing the denial of a motion to suppress, we review the district

court’s factual determinations for clear error, and the application of the law to

those facts de novo. United States v. Ramirez, 476 F.3d 1231, 1235 (11th Cir.

2007). We construe all facts in the light most favorable to the prevailing party—

here, the government. Id. at 1235–36.


                                          3
                Case: 17-12946        Date Filed: 07/06/2018       Page: 4 of 8


       The Fourth Amendment protects one’s person against “unreasonable

searches and seizures.” U.S. Const. amend. IV. But a police officer “may conduct a

brief, warrantless, investigatory stop of an individual when the officer has a

reasonable, articulable suspicion that criminal activity is afoot, without violating

the Fourth Amendment.” United States v. Hunter, 291 F.3d 1302, 1305–06 (11th

Cir. 2002) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)). To be permissible, “[t]he

totality of the circumstances must support a finding of ‘specific and articulable

facts which, taken together with rational inferences from those facts, reasonably

warrant’ the stop and frisk.” Id. at 1306 (quoting Terry, 392 U.S. at 21). That

reasonable suspicion is determined from the collective knowledge of the officers

involved in the stop. United States v. Williams, 876 F.2d 1521, 1524 (11th Cir.

1989).

       We conclude that the stop of Dixon was reasonable in view of the totality of

the circumstances. Rather than relying on a mere hunch2 or a vague description

such as “a black male,” the police stopped Dixon based on discrete facts in

addition to his race and sex: that he was on foot, wearing all black clothing, and

near the Pinellas Trail and 34th Street eight minutes after the robbery was reported,

very near where the victim had last seen the perpetrators. Dixon matched all five of
2
 Although reliance on a “mere hunch” alone cannot justify a stop, United States v. Arvizu, 534
U.S. 266, 274 (2002), Officer Carvin’s acquiescence to defense counsel’s colloquial use of the
word “hunch” does not override his clear testimony about the specific facts that led him to stop
Dixon.

                                                4
                Case: 17-12946        Date Filed: 07/06/2018       Page: 5 of 8


these descriptors.3 The police could reasonably infer from those five points of

correspondence that Dixon may have been one of the armed robbers and that he

may have posed a danger to the officers’ safety.

       Dixon argues that he did not reasonably match the victim’s description

because of three additional attributes the victim would have mentioned if Dixon

had been his assailant: Dixon was shirtless and had facial hair and tattoos. We

disagree. It was reasonable for the police to infer that a suspect might have

discarded an article of clothing in flight and that Dixon’s facial hair and tattoos

might not have been obvious in the scuffle in the dark.

       Furthermore, the police properly relied on proximity—both physical and

temporal—to support their suspicion that Dixon may have been involved in the

robbery. An individual’s proximity to illegal activity may be considered as part of

the totality of circumstances. Hunter, 291 F.3d at 1306; United States v. Williams,

619 F.3d 1269, 1271 (11th Cir. 2010). The officers spotted Dixon eight minutes

after the robbery, in precisely the place the victim had said his attackers would be.

Dixon was the first person they saw in that area who matched the victim’s

description.



3
 The victim also told police that his attackers were 5'8" tall (which Dixon is) and that one may
have worn dreadlocks (which Dixon did not), but it is unclear whether the officers who stopped
Dixon had this additional information. In any event, we affirm the district court’s finding that
Dixon was reasonably stopped based on the five facts that the victim initially reported to the 911
operator: the attackers’ sex, race, clothing, location, and mode of transportation.
                                                5
               Case: 17-12946       Date Filed: 07/06/2018     Page: 6 of 8


       The district court’s adoption of the magistrate judge’s finding that all of the

evidence “supported the supposition that Dixon might be one of the two robbers

and that he might be armed and dangerous” was not clearly erroneous. We

conclude that those facts rendered the officers’ suspicion of Dixon reasonable and

that the stop of Dixon was therefore not an unreasonable seizure in violation of his

Fourth Amendment rights. We affirm the denial of Dixon’s motion to suppress.

                         2. The constitutionality of § 922(g)

       Dixon makes two additional arguments for the first time on appeal, which

we discuss in turn. Because he did not raise these issues in the district court, we

review for plain error: “We may not correct an error the defendant failed to raise in

the district court unless there is: (1) error, (2) that is plain, and (3) that affects

substantial rights. If all three conditions are met, an appellate court may then

exercise its discretion to notice a forfeited error, but only if (4) the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings.” United

States v. Martinez, 407 F.3d 1170, 1173 (11th Cir. 2005) (internal quotations

omitted).

       First, Dixon argues his conviction should be vacated because the statute

under which he was convicted, 18 U.S.C. § 922(g), is unconstitutional facially and

as applied to him for violating the Commerce Clause, U.S. Const. art. I, § 8, cl. 3.

Specifically, he argues that mere possession of a firearm is a non-economic activity


                                             6
                  Case: 17-12946       Date Filed: 07/06/2018       Page: 7 of 8


that does not substantially affect interstate commerce. This argument is fully

foreclosed by our binding precedent,4 and the district court did not plainly err.

         We have held that § 922(g) is facially constitutional as an exercise of

Congress’s Commerce Clause power. United States v. McAllister, 77 F.3d 387, 389

(11th Cir. 1996). Regarding as-applied challenges to the statute, we have held that

the Commerce Clause requires only a “minimal nexus” to interstate commerce; the

government must prove only that a firearm was manufactured in a state other than

the one in which the defendant possessed it. See United States v. Wright, 607 F.3d

708, 715–16 (11th Cir. 2010). Because Dixon stipulated at trial that “[t]he firearm

and ammunition were manufactured outside the State of Florida and therefore

traveled in or affected interstate commerce,” this argument also fails.

                             3. The sentencing enhancement

         Dixon challenges his 57-month sentence5 for the first time on appeal. Under

the advisory Sentencing Guidelines, Dixon’s base offense level was enhanced

because of his two prior felony convictions for crimes of violence, U.S.S.G.




4
 “Under the well-established prior panel precedent rule of this Circuit, the holding of the first
panel to address an issue is the law of this Circuit, thereby binding all subsequent panels unless
and until the first panel’s holding is overruled by the Court sitting en banc or by the Supreme
Court.” Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001).
5
    The advisory Guideline range was 57 to 71 months’ imprisonment.

                                                 7
                 Case: 17-12946        Date Filed: 07/06/2018       Page: 8 of 8


§ 2K2.1(a)(2), 6 namely, two convictions for robbery under Florida law. 7 The

Guidelines’ definition of “crime of violence” 8 includes robbery both in its list of

enumerated crimes and in its inclusion of the use of force as a qualifying element.

Dixon argues that Florida’s definition of robbery is broader than the Guidelines’

and does not necessarily require the use of violent force, so his convictions do not

qualify as crimes of violence. But we have previously held to the contrary. See

United States v. Lockley, 632 F.3d 1238, 1241–45 (11th Cir. 2011) (holding that

Florida robbery is categorically a “crime of violence” under both the enumerated

and elements clauses of U.S.S.G. § 4B1.2(a)). Because this argument is also

foreclosed by our binding precedent, the district court did not plainly err.

       Dixon’s conviction and sentence are AFFIRMED.




6
 Base offense level raised to 24 “if the defendant committed any part of the instant offense
subsequent to sustaining at least two felony convictions of . . . a crime of violence . . . .”
7
  “‘Robbery’ means the taking of money or other property which may be the subject of larceny
from the person or custody of another, with intent to either permanently or temporarily deprive
the person or the owner of the money or other property, when in the course of the taking there is
the use of force, violence, assault, or putting in fear.” Fla. Stat. § 812.13(1).
8
 “The term ‘crime of violence’ means any offense under federal or state law, punishable by
imprisonment for a term exceeding one year, that—
  (1) has as an element the use, attempted use, or threatened use of physical force against the
      person of another, or
  (2) is murder, voluntary manslaughter, kidnapping, aggravated assault, a forcible sex offense,
      robbery . . . .” U.S.S.G. § 4B1.2(a).
                                                 8